DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
 

Response to Remarks
35 USC §101 Rejection 
Applicant's remarks filed 7/12/2022 have been fully considered but they are not persuasive. 
The Applicant relies on the amendment to the claims to recite that the steps of communicating with the acquirers to solicit responses; and receiving responses that include cost structure, associated with sets of transactions and that is acquirer specific”, occur “before authorization and capture of any of the plurality of transactions”, to describe “mid-stream” bidding.  However, the claims neither recite the term nor limit the claims conceptually to a dynamic bidding process or fee determination strategy.  While the claims do find some conceptual support for the interpretation of “mid-stream” bidding at the paragraphs 62 and 71 identified, and made of record, by the examiner in the 6/3/2022 interview summary, the disclosure at large presents multiple sequence scenarios, so recitation of this specific limitation is required  for recognition.  Even then, the concept of near real time negotiation may be viewed as simply an advantage of computer network operation; that is ‘near real time’ communication and processing.
The Applicant also appears to rely on a specific interpretation of amended language reciting “customized algorithms unique to the respective acquirer”.  However as recited, this limitation merely factors into corresponding responses from the solicited acquirers for defining cost/fee structure as a function of transaction types; that is, some non-specific applicable set logic.  
Finally, Applicant appears to rely on a similarity of claims with the claims in Amdocs (Israel) Ltd, v. Openet Telecom, Inc., herein “Amdocs”, found to recite patent eligible claims collection of and accounting for network usage using a distributed computer network.  However, the mere recitation of ‘networked’ computers, fails to mirror the stated advantage in the Amdocs case of relieving network congestion representing an ‘improvement to technology’.  The examiner finds the immediate claims more akin to the ineligible claims found in Versata Development Group, Inc. v. SAP America, Inc., wherein basically determining a price, using organizational and product group hierarchies was found to be an abstract idea directed to a method of organizing human activity and fundamental economic practice. 
Accordingly, the 35 USC §101 rejection of all claims as amended persists.

35 USC §103 Rejection 
As an initial matter Applicant’s predominant remarks for all claims noted, are directed to amended claims reciting the determination of “first sets of transactions” and second sets of transactions”, necessarily occurring “before authorization and capture of any of the plurality of transactions” for facilitating solicitation of acquirers’ responses.  However, neither the terms, nor the concept of transaction “sets” as recited,  is disclosed by the Applicant to impose a clear meaning and scope of the limitation of “sets”.  Claim interpretation is made along the lines of support, and the previously presented language (now removed), reciting ‘future transactions associated with a transaction category of a plurality of transaction categories” .  Accordingly, a 35 USC §112 rejection is made herein; and the art of record is maintained with a new modifying teaching of  at least, “sets” of transactions as best understood. 
In response to Applicant’s amended language “customized algorithm unique to the respective acquirer”,  please note new citations within the art of record with new teachings identified to the more limiting language of new claims 28 and 29.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-15, 17, 19, 24, 25 and 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Consider the claims 1,5,12 and 24 directed to the same limitations of:
receiving, by one or more computers of a payment processing system and from a point-of-sale (POS) device associated with a merchant, transaction data associated with a plurality of transactions (i.e. conventional communication of transaction  information) ; 
determining, by the one or more computers and based at least in part on the transaction data, that a first set of the plurality of transactions are associated with a first transaction category of a plurality of transaction categories and a second set of the plurality of transactions are associated with a second transaction category of the plurality of transaction categories (i.e. sorting data according to an unspecified categorical measure) ; 
before authorization and capture of any of the plurality of transactions
communicating, with multiple acquirers to solicit responses from the multiple acquirers for processing transactions associated with transaction categories, wherein the multiple acquirers receive funds from one or more issuers on behalf of the payment processing system (i.e. communicating request for specific data to a specified recipient); 
receiving, by the one or more computers and in response to communicating with the multiple acquirers, responses from the multiple acquirers, wherein each response indicates a first  category cost and a second category cost to be charged by a respective acquirer for  processing the category-respective  transactions according to specified  parameters unique to each acquirer (i.e. receiving response in the form of a cost (e.g. categorized/itemized/filtered/sorted estimates as a function of quantity, cost and predicted risk)); 
communicating, by the one or more computers and with the previously selected respective acquirers to initiate processing of the respective categorical transactions (i.e. communicating data selectively). 
The limitations communicating information, organizing information, and performing a conventional commercial activity according to selected criterion as drafted, is a process that, under its broadest reasonable interpretation, is a fundamental economic practice and thus grouped as a certain method of organizing human interactions, but for the recitation of generic computer components. That is, other than reciting “by one or more processors... with computer-readable media storing instructions, “one or more respective computing devices” nothing in the claims elements precludes the process from Certain Methods of Organizing Human Activity. For example, but for the “by one or more processor, ”and/or “by one or more computers”  language, the steps, alone and in combination encompass the fundamental economic practice of minimizing costs in anticipation of a transaction.  Specifically, the step of planning to minimize cost prior to the transaction processing, fails to distinguish the claims from the judicial exception of Certain Methods of Organizing Human Activity.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims only recites one additional element – using one or more processors with computer-readable media storing instructions -to perform the process. The “processing device”, “one or more computers,” “ respective computing devices”, and the “device associated with a merchant”  is recited at a high-level of generality (i.e., as a generic computing devices performing a generic computer function of communicating/receiving, organizing and relating data), such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-4, 6, 8-11, 13-15, 17, 19, 25 and 27-31 are dependent on independent claims 1, 5, 12 and 22, and include ail the limitations of independent claims. Therefore, these claims recite the same abstract idea with the additional limitations of defining/describing basis for categories or “sets” (e.g. “attributes” or “second” transaction/category/risk/estimate),  limitations which are either non-functional descriptive material  or drawn to extra-solution activity that does not meaningfully limit the claim in the patentability analysis; and do not in themselves recite technology that performs outside their intended functions of the “one or more processors” and other language directed to conventional computer technology and utility.
Accordingly, the 35 USC §101 rejection of Claims 1-6, 8-15, 17, 19, 24, 25 and 27-31 is made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-6, 8-15, 17, 19, 24, 25 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
By amendment, Applicant adds language to at least the independent claims to recite:
 determining, by the one or more computers and based at least in part on the transaction data, that a first set of the plurality of transactions are associated with a first transaction category of a plurality of transaction categories and a second set of the plurality of transactions are associated with a second transaction category of the plurality of transaction categories; before authorization and capture of any of the plurality of transactions.  
As noted above on the examiners Response, this term and concept are not disclosed in any definitive manner and as such. fail to add limitation to the supported and previously claimed transactions associated with transaction categories.  However, please not the new art applied in the immediate rejection for teaching “sets”, as best understood.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6, 8-1216, 18, 19,  24,  25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US2019/0325403), herein “Srinivasan”; in view of Beatty et al. (US 10.417,639), herein “Beatty”.

Referring to Claims 1, 5, 9, 12, 13 and 24, Srinivasan teaches the related methods, system and non-transitory computer readable media respectively directed to the same limitations reciting:
 	 receiving, by one or more computers of a payment processing system and from a point-of-sale (POS) device associated with a merchant, transaction data associated with a plurality of transactions (¶0043: Step 202 may include receiving transaction-related information from a terminal. As illustrated in steps 204A-204E, the transaction-related information may include the amount charged or to be charged in the payment transaction 204A, an identification of the payment network (“payment network ID”) 204B, an identification of the merchant and/or merchant category (“merchant ID”) 204C, an identification of the terminal at which the payment transaction has been initiated (“terminal ID”) 204D, and the mode and/or form of payment 204E. In some embodiments, for example in transactions involving e-commerce, or an online purchase, the transaction-related information need not include a terminal ID, e.g., where a physical terminal does not exist. The modes and/or forms of payment 204E may include, but are not limited to, the type of card presented, the specific information contained in the transaction, how and when a payment transaction is processed, the industry of the merchant, whether additional services (e.g., address verification service (AVS)) are utilized, etc.; in consideration of implied “plurality of transactions” and the determination, “by the one or more computers and based at least in part on the transaction data, that a first set of the plurality of transactions are associated with a first transaction category of a plurality of transaction categories and a second set of the plurality of transactions are associated with a second transaction category of the plurality of transaction categories; before authorization and capture of any of the plurality of transactions” , as taught at large by the interchange rate/category that implicitly includes a volume of transactions component; and the language of ¶0011: If a merchant has a large volume of transactions, then the savings from paying the lowest transaction fees could easily add up to hundreds and thousands of dollars per month. This problem may especially be problematic in cases where a merchant has multiple locations and/or multiple business lines per location in the case of multi-format retailer, such as a “big box store” (ex: photography section, salon section, vision section, electronics section, apparel section, etc., wherein each section may have its own MCC); 
before authorization and capture of any of the plurality of transactions (¶0030: In some embodiments, the interchange category may then be applied to determine an acquirer with a pricing model that yields the least cost, e.g., the lowest cost, markup rate (e.g., one of the appropriate tiered pricing models or the interchange plus pricing model offering the lowest markup rate, from one of many acquirers that the marketplace server may be subscribed to) before routing the transaction to the lowest cost acquirer for further authorization and processing); 
communicating, by the one or more computers (e.g. Fig. 1), with the respective computing devices of multiple acquirers (Fig. 1. elms. 130a-130c) to solicit responses from the multiple acquirers for processing  at least the first set of transactions and the second set of transactions wherein the multiple acquirers receive funds from one or more issuers on behalf of the payment processing system (¶0047: Step 212 may include the marketplace server looking up the pricing models for various acquirers (e.g., acquirer 1, acquirer 2, . . . acquirer N, etc.) based on the interchange category and/or transaction-related information. In some embodiments, the acquirer has the flexibility to decide which pricing model (e.g., qualified tier pricing model, mid-qualified tier pricing model, and non-qualified tier pricing model, and/or interchange plus pricing model) an interchange category will fall under. This determination may vary between acquirers for the payment network used in a payment transaction, the same merchant of the payment transaction, etc. For example, suppose there are two merchants, namely, Merchant A and Merchant B, that have the same MCC and processing method (i.e. card-present or card-not-present), and two acquirers, namely, Acquirer 1 and Acquirer 2. If a payment transaction were to occur with merchant A, and another payment transaction were to occur with merchant B, but both payment transactions utilized the same payment network for the same card number, item, transaction amount, etc., Acquirer 1 might designate the transaction as falling under a qualified tier pricing model, whereas Acquirer 2 might designate the transaction as falling under a mid-qualified tier pricing model; and ¶0015: determining an interchange rate and an interchange category based on the primary qualification criteria and the received transaction related information; determining, from a plurality of acquirers and pricing models associated with each acquirer in an electronic storage medium, a pricing model of an acquirer that yields the lowest fees applicable to the merchant based on one or more of, the transaction related information, the primary qualification criteria, and the interchange category; and transmitting the transaction-related information to the acquirer); 
receiving, by the one or more computers and in response to communicating with the computing devices of the multiple acquirers, the responses from the multiple acquirers, wherein each response of the responses indicates a first cost to be charged to the payment processing system by a respective acquirer of the multiple acquirers or processing the first set of transactions and a second cost to be charged to the payment processing system for processing the second set of transactions (¶0048: Step 214 may include determining the markup rates for the looked up pricing models for each of the various acquirers (e.g., acquirer 1, acquirer 2, . . . acquirer N, etc.). The markup rates may vary based on the pricing model that an acquirer and/or interchange category has placed the transaction under, and may vary based on the transaction-related information (e.g., the amount to be charged in the payment transaction, payment network, the merchant ID, the terminal ID, the mode and/or form of payment, etc.). Various acquiring institutions may charge fees to merchants in addition to, or as an alternative to, the markup rate. For purposes of disclosure, a markup rate may refer to any combination of such fees. In some embodiments, the marketplace server may continually or periodically ping for and/or receive data on the pricing models and/or markup rates from the computing systems of the various acquirers using, for example, an update interface; and ¶0015… determining, from a plurality of acquirers and pricing models associated with each acquirer in an electronic storage medium…; and Fig. 1 and ¶0016: “teaching one or more computers”,  and determining an interchange rate and an interchange category based on the primary qualification criteria and the received transaction related information; and ¶0028: These pricing models may typically include, but are not limited to, a tier based pricing model and an interchange plus pricing model. The tier-based pricing model may include one or more of a qualified, mid-qualified, or non-qualified tiered pricing model, with each tier having its own markup rate, teaching “predicted risk, to the respective acquirer, associated with processing at least one of the first set of transactions or the second set of transactions”); 
selecting, by the one or more computers, a first acquirer from the multiple acquirers for processing the first set of transactions based at least in part on the acquirer providing a lowest cost for processing the future transactions associated with the first set of  transaction category; and a second acquirer from the multiple acquirers for processing the second set of transactions based at least in part on the second acquirer providing a lowest cost for processing the second set of transactions; (e.g. Fig. 3B; and ¶0037: Thereafter, marketplace server 116 selects, from one of many acquirers (e.g., Acquirer 1 130A, Acquirer 2 130B, . . . Acquirer N 130C, etc.), an acquirer that may yield the least cost markup rate for a given transaction. In some embodiments, this selection may include comparing the markup rates within various pricing models for each of the acquirers, selecting the pricing model yielding the lowest markup rate, for each of the acquirers, and then selecting the lowest markup rate among all the acquirers. The pricing models 132A-132C may include the tiered pricing models 134A-134C and the interchange plus pricing model 136A-136C. In some embodiments, the tiered pricing models may be further subdivided, for example, into a qualified, mid-qualified, and non-qualified tiers, and each tier may have its own markup rate. In such embodiments, the selection of the least cost markup rate may include determining the least cost markup rate among the various tiers of the tiered pricing models. In some embodiments, the type of pricing model and/or tier within the tiered pricing model may be determined based on the interchange category 128A-128C, which may be based on the type of payment network 122A-122C being used in the transaction.); 
at a time after the acquirer has been selected, receiving, by the one or more computers and from a point-of-sale (POS) device associated with a merchant (Fig. 1, elm. 106), transaction data associated with a  2 of 22S156-0252UStransaction (¶0015:and transmitting the transaction-related information to the acquirer; in view of ¶0028/¶0029: Furthermore, each merchant may have one or more payment terminals (“terminals”) enabling the merchant and/or its consumer to initiate a payment transaction using the consumers' payment vehicles. Each terminal may have a unique terminal identifier, and each terminal identifier may be mapped to the marketplace's merchant identifier and/or other terminal identifiers…. Furthermore, various embodiments may enable the merchant to communicate with the marketplace server (e.g., via the various terminals of the merchant) in a format understood by the marketplace server);
communicating, by the one or more computers and with a computing device of the first acquirer to initiate processing of the first set of transactions; and communicating, by the one or more computers and with a computing device of the second acquirer to initiate processing of the second set of transactions (¶0030: … further authorization and processing).
Srinivasan further teaches the limitations in similar claims 12 and 24 reciting “cost estimates” (e.g. Fig. 3B) and “bids” (¶0055: FIG. 3B depicts a table illustrating the decision of determining the markup rates of various acquirers 308 based on their pricing models 310-316. As shown in FIG. 3B, the marketplace server may have data on the markup rates of various acquirers (e.g., acquirer 1, acquirer 2, acquirer N). In some embodiments, the marketplace server may continually or periodically ping for and/or receive data on the markup rates from the computing systems of the various acquirers using, for example, an update interface, as for example, in the disclosed embodiment of the database that maintains an exclusive mapped relationship with a given payment network or a merchant category code (MCC) being periodically updated; yet Srinivasan is silent to a specific interpretation of “a first set of the plurality of transactions are associated with a first transaction category of a plurality of transaction categories and a second set of the plurality of transactions are associated with a second transaction category of the plurality of transaction categories; before authorization and capture of any of the plurality of transactions; nor does Srinivasan teach the acquires respective cost decisions depending on “a quantity of at least one of the first set of transactions or the second set of transactions”.
Beatty, however sharing common assignment with the Srinivasan teaching, is  directed to preprocessing transaction authorization by aggregating transactions (i.e. “sets”), into transaction classifications or “categories” (Fig. 1, Fig. 3; col. 1, lines  31-57: In an embodiment, the present disclosure is directed, in part, to a method for preprocessing transaction authorization records for clearing data batch file generation. The method includes receiving, by a settlement processing server, a first transaction authorization record corresponding to a first authorized transaction. The method further includes appending, by the settlement processing server, the first transaction authorization record to a first authorization stream including a plurality of transaction authorization records that correspond to a plurality of authorized transactions. Additionally, the method includes determining, by the settlement processing server, whether to close the first authorization stream. In response to a determination to close the first authorization stream, the method includes closing, by the settlement processing server, the first authorization stream and initializing, by the settlement processing server, a second authorization stream. The method also includes splitting, by the settlement processing server, the plurality of transaction authorization records of the first authorization stream into at least a first authorization substream and a second authorization substream based at least in part on a determined classification for each of the plurality of transaction authorization records of the first authorization stream. The method further includes preprocessing, by the settlement processing server, the plurality of transaction authorization records of the first and second authorization substreams. The method also includes receiving, by the settlement processing server and while preprocessing the plurality of transaction authorization records of the first and second authorization substreams, a second transaction authorization record corresponding to a second authorized transaction. Additionally, the method includes appending, by the settlement processing server, the second transaction authorization record to the second authorization stream and generating, by the settlement processing server, a clearing data batch file based at least in part on the plurality of transaction authorization records of the first and second authorization substreams; col. 10, line 57-col. 11, line 17:  In some embodiments, to facilitate splitting the transaction authorization records of the first authorization stream into different authorization substreams, the settlement processing server 160 can determine a classification for each of the transaction authorization records of the first authorization stream. For example, the settlement processing server 160 can classify each of the transactions according to at least one of the merchant identifier of the corresponding merchant 120, the type of payment card used for the corresponding payment transaction, the particular payment network 140 associated with the payment card used for the corresponding payment transaction, one or more service level agreements between the acquirer processor 130 and the merchant 120, interchange fee agreements, one or more reference clearing or settlement cut-off times, the number and complexity of one or more value-added services (e.g., settlement report generation, clearing report generation, fraud detection, transaction analysis, etc.) to be performed on each transaction, and/or according to any other criteria for classifying transactions or optimizing transaction record processing; and col. 11, line 64-col. 12, line 29: In block 214, the settlement processing server 160 generates a clearing data batch file based on the preprocessed transaction authorization records of each of the substreams, or more generally, each of the authorization streams. For example, the settlement processing server 160 can generate a clearing data batch 142 file based on the transaction authorization records of the substreams of the first authorization stream and the next authorization stream. As discussed in more detail below, the clearing data batch file 142 includes transaction authorization data to be processed by one or more of the payment network(s) 140. The clearing data batch file 142 can be generated based on a predefined or reference schedule, or it can be generated dynamically by the settlement processing server 160 according to any suitable criteria. For example, the settlement processing server 160 can generate the clearing data batch file 142 based on a predefined schedule (e.g., a predefined interval or cut-off time specified by the payment network(s) 140). In other examples, the settlement processing server 160 can generate the clearing data batch file 142 in response to determining that a reference threshold number of transaction authorization records have been received or preprocessed. 
One of ordinary skill in the art would find it obvious to sort and aggregate transaction data for pre-processing to reduce the fees associated with high volume of transactions independently (Srinivasan: Background).

Referring to Claims  2, 6, 15 and 25, Srinivasan, in view Beatty, teaches the claims dependencies and Srinivasan further teaches broadly, wherein determining that the first set of the plurality of transactions are associated with the first transaction category and that the second set of the plurality of transactions are associated with the second transaction category is based at least in part on one or more attributes associated with individual transactions of the plurality of transactions, wherein a transaction category of the plurality of transaction categories defines one or more value sets corresponding respectively to the one or more attributes, and wherein each value set of the one or more value sets comprises a value, multiple values, or a range of values. (e.g. in the disclosed embodiment of the database that maintains an exclusive mapped relationship with a payment network (e.g. Figs. 3A/3B; and  ¶0057: In some embodiments, for example, where the pricing model is determined based on the payment network, primary qualification criteria, interchange category, and/or transaction-related information, the marketplace server 116 may determine the acquirer having the least cost markup rate based on the determined or predetermined pricing model. Various acquiring institutions may charge fees to merchants in addition to or as an alternative to the markup rate. For purposes of disclosure, a markup rate may refer to any combination of such fees), further wherein the transaction category defines one or more value sets corresponding respectively to the one or more attributes, and wherein each value set of the one or more value sets comprises a value, multiple values, or a range of values (Fig. 3C; ¶0026: interchange rates;  and ¶0056: qualified tier pricing model).
Srinivasan further teaches the limitations of Claim 6 with Fig 3A for example wherein a merchant’s transactions are mapped to a payment network (i.e. first transaction category) with the primary qualification criteria teaching the “attribute” and the interchange rate teaching the value in the value set. 
While Srinivasan is silent to any specific interpretation of the recited “sets’ of the plurality of transactions, Beatty discloses this feature (Ibid). 
 One of ordinary skill in the art would find it obvious to sort and aggregate transaction data for pre-processing to reduce the fees associated with high volume of transactions independently (Srinivasan: Background).

Referring to Claims 4, and 27, Srinivasan, in view of Beatty, teaches the claims dependencies and Srinivasan further teaches wherein determining that the first set of the plurality of transactions are associated with the first transaction category and that the second set of the plurality of transactions are associated with the second transaction category is based at least in part on one or more attributes associated with individual transactions of the plurality of transactions, wherein the one or more attributes indicate, for an individual transaction, one or more of: 
an identity of an entity conducting the at least one previous transaction; a category code corresponding to the entity conducting the at least one previous transaction (¶0026: The marketplace server may be an apparatus that acts as a marketplace for merchants, providing each merchant with a merchant identifier and one or more terminal identifiers at the time of sign up. The marketplace server may contain a database that hosts the interchange categories and/or interchange rates as laid out by the payment networks. These interchange categories and/or interchange rates may be determined by the payment networks (e.g., Visa, MasterCard, Discover, American Express, JCB, etc., for credit networks, and/or Star, Plus, Genie, Cirrus, etc., for debit networks) on a periodic basis and may be independent of the acquirer being used in the payment transaction. Each of these interchange categories and/or interchange rates, determined by the payment network, may be based on the payment network's own “primary qualification criteria,” which may be a set of rules by which a given purchase transaction can be determined to fall into a particular interchange category and/or interchange rate for billing purpose. The primary qualification criteria may be based on the payment network being used, and may therefore be independent of the acquirer. In some embodiments, the primary qualification criteria may be based, further, on the card type and Merchant Category Code (MCC) assigned to the merchant by each payment network); and or ¶0037: One or more terminals (e.g., Terminal 1 110A, Terminal 2 110B, . . . Terminal N 110C, etc.) may be mapped to merchant 106. As is known in the art, each terminal 110A-110C may be generally unmodified or “stock” and simply facilitate the standard transmission of transaction-related information to the computing system of an acquirer 130A-130C. In various embodiments of the present disclosure, the marketplace server 116 may act or be perceived by the terminals as an acquirer. Thus, each terminal 110A-C may simply facilitate the standard transmission of transaction-related information to the marketplace server 116. The transaction-related information may comprise a transaction authorization request (“authorization request”), including but not limited to, a payment amount, a date, a time, a payment network identification (e.g., a primary account number and/or issuer identification number) as well as other types of identifying indicia (e.g., merchant identification 108, terminal identification 112A-C, etc.). The identifying indicia may vary based on the terminal 112A-C, the type of merchant 106, or the payment network being used at the terminal..  
While Srinivasan is silent to any specific interpretation of the recited “sets’ of the plurality of transactions, Beatty discloses this feature (Ibid). 
 One of ordinary skill in the art would find it obvious to sort and aggregate transaction data for pre-processing to reduce the fees associated with high volume of transactions independently (Srinivasan: Background).

Referring to Claim 10, Srinivasan, in view of Beatty, teaches claim 5,  and Srinivasan further teaches wherein each of the first responses from the multiple acquirers represents a bid by a respective acquirer to process the one or more future transactions associated with at least the first transaction category (Figs. 3A and 3B; and ¶0054-¶0055: Ibid).  

Referring to Claims 11 and 19, Srinivasan, in view of Beatty, teaches claims 5 and 12,  and Srinivasan further teaches: subsequent to initiating processing of the first set of transactions and the second set of transactions, receiving additional transaction data associated with a third set of transactions associated with a third transaction category of the plurality of transaction categories; before the authorization and capture of any of the third set of transactions: communicating with the respective computing devices of the multiple acquirers to obtain additional responses for processing the third set of transactions; selecting a third acquirer from the multiple acquirers based at least in part on the additional responses; and based at least in part on selecting the third acquirer, initiating processing of the third set of transactions by a computing device of the third acquirer(¶0015: In one embodiment, a computer-implemented method is disclosed for least cost acquirer routing for various pricing models, e.g., tiered and interchange plus pricing models. The method comprises: receiving transaction-related information from a terminal of a merchant, the transaction-related information including a merchant identifier of the merchant with whom a payment transaction is initiated, a terminal identifier of the terminal where a payment transaction is initiated, and a payment network identifier of the payment network used in the initiated payment transaction, wherein the terminal identifier is mapped to the merchant identifier; identifying the payment network used based on the payment network identifier determining, from a plurality of payments networks and primary qualification criteria for each payment network stored in an electronic storage medium, the primary qualification criteria pertaining to the payment network used; determining an interchange rate and an interchange category based on the primary qualification criteria and the received transaction related information; determining, from a plurality of acquirers and pricing models associated with each acquirer in an electronic storage medium, a pricing model of an acquirer that yields the lowest fees applicable to the merchant based on one or more of, the transaction related information, the primary qualification criteria, and the interchange category; and ¶0038: Subsequently, marketplace server 116 may determine, from one of many acquirers 130A-130C the markup rate that is the cheapest, based on one or more pricing models 132A-132C. In some embodiments, the markup rates for the various pricing models of an acquirer may be stored within database 120 of marketplace server 116. The database 120 may be continually and/or periodically updated by computing systems or servers representing the one or more acquirers 130A-130C; in view of ¶0028 teaching “third”: The merchant may sign up with as many acquirers as desired, and each acquirer may provide a markup rate based on the tiered pricing model and/or interchange plus pricing model being used. For each sign up with an acquirer, the merchant may receive a discount fee (e.g., the markup rate plus the interchange rate for a given payment transaction) as well as a distinct merchant identifier.
While Srinivasan is silent to any specific interpretation of the recited “sets’ of the plurality of transactions, Beatty discloses this feature (Ibid). 
 One of ordinary skill in the art would find it obvious to sort and aggregate transaction data for pre-processing to reduce the fees associated with high volume of transactions independently (Srinivasan: Background).

Referring to Claim 14, Srinivasan in view of Beatty, teaches Claim 12, and  Srinivasan further teaches wherein the predicted risk associated with processing the first set of transactions comprises a first risk to the first acquirer and the determining an interchange rate and an interchange category based on the primary qualification criteria and the received transaction related information; and ¶0028: These pricing models may typically include, but are not limited to, a tier based pricing model and an interchange plus pricing model. The tier-based pricing model may include one or more of a qualified, mid-qualified, or non-qualified tiered pricing model, with each tier having its own markup rate, teaching “predicted risk, to the respective acquirer, associated with processing at least one of the first set of transactions or the second set of transactions”);

Referring to Claim 17, Srinivasan in view of Beatty,  teaches the method of Claim 15, and Srinivasan generally is directed to wherein at least one of the one or more attribute values relates to a financial risk of processing the plurality of transactions in teaching qualifying levels, yet is silent to risk, per se.
Beatty however discloses this feature  (col. 10, line 57-col. 11, line 10: In some embodiments, to facilitate splitting the transaction authorization records of the first authorization stream into different authorization substreams, the settlement processing server 160 can determine a classification for each of the transaction authorization records of the first authorization stream. For example, the settlement processing server 160 can classify each of the transactions according to at least one of the merchant identifier of the corresponding merchant 120, the type of payment card used for the corresponding payment transaction, the particular payment network 140 associated with the payment card used for the corresponding payment transaction, one or more service level agreements between the acquirer processor 130 and the merchant 120, interchange fee agreements, one or more reference clearing or settlement cut-off times, the number and complexity of one or more value-added services (e.g., settlement report generation, clearing report generation, fraud detection, transaction analysis, etc.) to be performed on each transaction, and/or according to any other criteria for classifying transactions or optimizing transaction record processing).
One  of ordinary skill in the art would find it obvious to factor financial risk (such as  fraud) into transaction categorization to account for and avoid potential losses.
	
Claims 3, 8 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Beatty, and further in view of Gilder et al. (US 2013/0138563), herein “Gilder”

Referring to Claims 3 and 8, Srinivasan in view of Beatty, teaches the claims dependencies, and while Srinivasan teaches determining categories for the transactions base on attributes that embrace fees that could reflect chargeback risk (¶0048/¶0057:  Various acquiring institutions may charge fees to merchants in addition to or as an alternative to the markup rate. For purposes of disclosure, a markup rate may refer to any combination of such fees), he is silent to “wherein at least one of the one or more attributes relates to a chargeback risk”.
Gilder, in his model for merchant services, through a payment network platform (Fig. 3), discloses this limitation, and the rationale for chargeback risk consideration  (¶0027: The total fee amount or "discount amount" (i.e. the sum of interchange, per item transaction fees, network or processing fees, monthly fees and the like) is then allocated between the various parties including the issuing bank 14 (for extension of credit, billing services, support and the like), the acquiring bank 13 (for settlement of the transaction including facilitating the payment rules including processing charge-backs and other post-purchase transaction conditions), the electronic network acquiring processor 32 (for various network connectivity, security as well as processing work), any merchant sales or service providers such as ISOs 31 and finally to themselves (the network operator 15) for their marketing, branding, operating and sales efforts that they provide on behalf of the brand and or entire payment system..; and ¶0042/¶0045).
One of ordinary skill in the art would find it obvious to incorporate chargeback risks assessment into the acquirer response, to appeal to the merchant that is incentivized to minimize transaction risk and improve profits in acquirer selection (Gilder:¶0005).
And while Srinivasan is silent to any specific interpretation of the recited “sets’ of the plurality of transactions, Beatty discloses this feature (Ibid). 
 One of ordinary skill in the art would find it obvious to sort and aggregate transaction data for pre-processing to reduce the fees associated with high volume of transactions independently (Srinivasan: Background).

Referring to Claim 29, Srinivasan in view of Beatty, teaches the claims dependencies, and while Srinivasan teaches continual updates to the rates in the marketplace database (¶0035: Network 114 may facilitate the periodic or continual updating of the marketplace server on payment network interchange rates from various computing systems, as well as the markup rates for various acquirers from the computing systems of the respective acquirer institutions), he is silent to the customized algorithm further specifies as input real-time market conditions.
However, Gilder discloses this feature ¶0058: The method 50 includes the PPMA 42 system/provider receiving transaction details between the buyer/payor 11 and the merchant/payee 12 (step 53). The PPMA system and method may require the merchant to provide and or the PPMA provider to receive processing requests with either standard data or transaction details or they may require new or expanded transaction data or details. The method 50 enables the PPMA 42 provider to evaluate the transaction request against the PPMA terms of service rather than the payment network or processing network terms and conditions. Thus the PPMA may receive a valid PPMA transaction (i.e. one which meets all existing PPMA terms, conditions and current operating levels, timing or positions) over to a processor, gateway, switch or network to seek authorization or further processing for the transaction).
One of ordinary skill in the art would find it obvious to make market adjustments as they are realized to fee determination to account for and avoid potential losses.

Referring to 30 and 31,  Srinivasan in view of Beatty teaches method of claim I, and Srinivasan further teaches wherein the first acquirer and the second acquirer are different acquirers. (e.g. Fig. 3B and ¶008); yet he is silent to wherein the first acquirer and the second acquirer are a same acquirer. 
Gilder however envision both acquirer scenarios (Fig. 1 and ¶0016: Referring to FIG. 1, specifically, the five parties of an electronic payment processing network 10 may be labeled as follows: a first party in these systems is the holder of a payment form or branded network payment account holder (i.e., a payor 11), the second party is the payment acceptor or merchant (i.e. a payee 12), the third party is an acquiring bank 13 or the bank which accepts and facilitates the clearing of payments on behalf of or for the benefit of the merchant (the payee 12), the fourth party is an issuing bank 14 (i.e. the bank that issued the card or payment form to the payor, who may or may not extend credit to them, who may provide customer support, billing and collection of the actual payment flow from the payment account holder or "customer" or payor 11 to the other parties) and finally the fifth party is an actual "brand" or payment network system operator 15--e.g. Visa (V), MasterCard (MC), Discover (D), American Express (Amex) and the like, which connects all of the parties together under a well known brand identity with defined operating, pricing, processing and settlement rules. Note that the American Express card network operates a modified version of the "five party" network for card payments (i.e. it is a three party model including payor, merchant and Amex) in that Amex traditionally has performed the roles of both the issuing bank 14 and the acquiring bank 13 as well as the network operator 15 who sets the payment issuing and acceptance rules (the network rules of all card payment forms are herein included in full by reference). 
One of ordinary skill in  the art would recognize an overlap of acquirer functions to be obvious for the accommodation of any financial operation/organization  infrastructure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627